As Filed with the Securities and Exchange Commission on October 12 , 2011. Registration No. 333-171548 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 (Amendment No. 4 ) TECHNIS, INC. (Name of issuer in its charter) Nevada 27-3828598 (State or jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 954 Lexington Avenue, Suite 155 New York, New York 10021-5013 212-537-6058 (Address of principal place of business or intended principal place of business) Jack Kaye, Chief Executive Officer Technis, Inc. 954 Lexington Avenue, Suite 155 New York, New York 10021-5013 212-537-6058 (Name, address, and telephone number of agent for service) Copies to: Roger L. Fidler, Esq. Law Offices of Roger L. Fidler 145 Highview Terrace, Hawthorne New Jersey07506 (973) 949-4193 Approximate date of commencement of proposed sale to the public: As soon as possible after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. | X | If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. |_| Indicate by check mark whether Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer|_|Accelerated Filer|_| Non-accelerated filer|_|Smaller reporting company|X| (Do not check if a smaller reporting company) -i- Calculation of Registration Fee Proposed Proposed Amount Title Amount Maximum Maximum of Of Securities to be Offering Price Aggregate Registration To be Registered Registered Per Share Offering Price (1) Fee (1) Common Stock (1) Par value $0.001 Per share Estimated pursuant to Rule 457(o) under the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. -ii- PROSPECTUS Dated October , 2011 Technis, Inc. 4,000,000 Shares of Common Stock We are engaged in the commercialization and exploitation of two products, Beach Guard and MiData, acquired through a share stock-based acquisition between Technis, Inc and Montroyal Investments Limited, a related party entity.The prospectus relates to the sale by Technis, Inc. (“We”, “Our”, “Technis” or the “Company”) of 4,000,000 shares of common stock, $0.001 par value being offered by the Company in a self-underwritten, best efforts offering.Upon the effectiveness of this prospectus (“Effective Date”),the Companywill offer to sell shares of our common stock being offered in this prospectus at a fixed price of $0.05 per share for a time period not to exceed six months from the Effective Date.We plan that shares of our common stock will be quoted on the OTC Bulletin Board (“OTCBB”) upon the conclusion of this Offering. However there can be no assurance that a market for the Company’s common stock will develop or the shares will ever trade on the OTCBB or otherwise. THIS OFFERING HAS NO MINIMUM AMOUNT OF SHARES THAT MUST BE SOLD BEFORE A CLOSING MAY OCCUR.THUS, WE MAY RECEIVE NO OR A VERY MINIMAL AMOUNT OF PROCEEDS FROM THE OFFERING AND POTENTIAL INVESTORS MAY END UP HOLDIONG SHARES IN A COMPANY THAT: 1) Has not received enough proceeds from the offering to begin operations; and 2) Has no market for its shares. The Securities offered hereby involve a high degree of risk. See “Risk Factors” beginning on page 5. Percentage of Offering Sold 100% 75% 50% 25% Gross Proceeds Expenses Paid From Proceeds* Net Proceeds to Company nil *Estimated The shares being offered by this Prospectus will be sold by the executive officers of the Company pursuant to the exemption provided by Rule 3a4-1 of the Securities Act.The executive officers of the Company qualify for that exemption since they Are not subject to a statutory disqualification, as that term is defined in section 3(a)(39) of the Act, at the time of his participation; and a) Are not compensated in connection with their participation by the payment of commissions or other remuneration based either directly or indirectly on transactions in securities; and b) Are not at the time of his participation an associated person of a broker or dealer; and they meet all of the following conditions: i) They primarily perform, or are intended primarily to perform at the end of the offering, substantial duties for or on behalf of the Company otherwise than in connection with transactions in securities; and ii) They are not brokers or dealers, or an associated persons of a broker or dealer, within the preceding 12 months; and iii) They do not participate in selling an offering of securities for any issuer more than once every 12 months other than in reliance on paragraph (a)4(i) or (a)4(iii) of Rule 3a4-1, except that for securities issued pursuant to rule 415 under the Securities Act of 1933, the 12 months shall begin with the last sale of any security included within one rule 415 registration. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required.You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. The date of this prospectus is October , 2011 Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. -1- TECHNIS, INC. TABLE OF CONTENTS Page Prospectus Summary 3 R Selling Stockholders 10 Market for Common Equity and Related Stockholder Matters 14 Equity Compensation Plan Information 14 Description of Business 15 Managements’ Discussion and Analysis or Plan of Operation 19 Directors and Executive Officers, Promoters and Control Persons 23 Executive Compensation 25 Certain Relationships and Related Transactions 25 Security Ownership of Certain Beneficial Owners and Management 26 Plan of Distribution 26 Description of Securities 31 Indemnification for Securities Act Liabilities 31 Legal Matters 32 Experts 33 Additional Information 33 Financial Statements F-1 You may only rely on the information contained in this prospectus or that we have referred you to.We have not authorized anyone to provide you with different information.This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus.This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. Dealer Prospectus Delivery Obligation Until , 2011 all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions -2- CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus and any prospectus supplement contain forward-looking statements.We have based these forward-looking statements on our current expectations and projections about future events. In some cases, you can identify forward-looking statements by words such as “may,” “should,” “expect,” “plan,” “could,” “anticipate,” “intend,” “believe,” “estimate,” “predict,” “potential,” “goal,” or “continue” or similar terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks outlined under “Risk Factors,” that may cause our or our industry’s actual results, levels of activity, performance, or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by such forward-looking statements. PROSPECTUS SUMMARY The following summary highlights material information contained in this prospectus.This summary does not contain all the information you should consider before investing in the securities.Before making an investment decision, you should read the entire prospectus carefully, including the “RISK FACTORS” section, the financial statements and the notes to the financial statements.We conduct our business operations through, Technis, Inc. a Nevada corporation (“Technis”).As used hereinafter in this prospectus, the terms “Technis,” “we,” “us,” or “our” refer to Technis, Inc. Technis, Inc. Technis, Inc. was formed as a Nevada corporation on September 15, 2010.We are a development stage corporation formed to acquire Beach Guard and MiData products from Montroyal Investments Limited (“Montroyal”), a British corporation, an affiliate of Technis.The Company also intends to acquire other Intellectual Property (“IP”) if the opportunity arises.There is no assurance that such an opportunity will arise. It is not intended by the Company, the Company’s officers and directors, any Company promoters, or their affiliates for the Company, once it is reporting, to be used as a vehicle for a private company to become a reporting company. Beach Guard is a proprietary technology that allows for the surveillance of beaches through a wireless integration system.MiData is a social integrating software application suitable for use in mobile phones and on wireless desk top computers. Since its inception, Technis has incurred losses and is expected to incur losses for the foreseeable future.For the fiscal year ended November 30, 2010, Technis incurred a net loss of $14,629.As a result of the foregoing, our independent auditors, in their report -3- covering our financial statements for the period from September 15, 2010 to November 30, 2010, stated that our financial statements were prepared assuming that Technis would continue as a going concern, and that there were doubts about our ability to continue as a going concern. Our principal executive offices are located at 954 Lexington Avenue, Suite 155, New York, New York 10021-5013 (previously 140 Broadway, 46th Floor, New York, NY 10005) and our telephone number is 212-537-6058.We are a Nevada corporation.We do not believe our current cash reserves will allow us to remain in business for the next 12 months.We intend to utilize our securities in connection with any acquisition.We cannot guarantee that we will in any way succeed in identifying such targets or entering definitive agreements with such targets. We do not intend to use the proceeds of this offering in the acquisition of additional technology. We are therefore limited to acquisitions that can be accomplished using our securities as consideration, or a percentage of the profits, if any, that result from the exploitation of the acquired technology.We are primarily interested in acquiring new technology in the solar energy industry. We believe that if we sell 50% or more of the maximum number of shares offered hereby we will have sufficient cash to execute our business plan as it pertains to the present products, Beach Guard and MiData.If less than 50% of the offering is sold, then additional funds will be required to execute the business plan.We plan to raise such additional funds by means of private placements to unrelated parties and loans from our executive officers. If for any reason such additional funds were not available, then the Company would be unable to effectively market Beach Guard and MiData and our business operations would cease. Montroyal Investments Limited was solely owned by our President, Jack Kaye. On September 17, 2011, in exchange for the commitment to issue 2,000,000 shares of our common stock, the Company acquired Beach Guard and MiData, both products being presently ready for sale. The belief is based upon, in the case of Beach Guard, that the product was evaluated in the UK and Australia by the previous owners. The system was demonstrated to Technis prior to acquisition to the satisfaction of our Board of Directors.More specifically, the Windows based software necessary to operate the system has been tested and evaluated and the camera components and accessories are readily available off the shelf products provided by companies such as Panasonic, Sony, etc.With respect to MiData, the Mi Data source code has been written and the system tested with database links on a windows server linking to a cellular telephone network using a SMS text short code delivery service handled by a third party.The MiData system was demonstrated to the Company prior to acquisition of the software.To set up operation only requires a Web based Server with Database Interlink and an external link to a mobile phone company’s short code text messaging service. -4- The Offering Common stock outstanding before the offering 12,000,000 shares are presently issued and outstanding. 10,000,000 shares of our common stock are held by officers and directors and 2,000,000 shares are held by Montroyal, an affiliate of the Company owned by our President Jack Kaye who also owns 9,000,000 shares of the Company’s common stock. Steve Smith, our Secretary, owns 1,000,000 shares of our common stock Common stock offered by the Company. 4,000,000 shares of common stock by the Company in a direct offering.This number represents one third of our issued and outstanding shares. Use of proceeds Subject to public interest the Company will receive up to $200,000 (less expense of $69,010) from the sale of the 4,000,000 shares.The anticipated use of the proceeds from this offering are for general business operations of the Company, as well as marketing of our products Beach Guard and MiData.None of the proceeds will be used for acquisitions. Market for the common shares There is no public market for our common shares.We intend to have a market maker file an application on our behalf with the Financial Industry Regulatory Authority (“FINRA”) to have our common stock quoted on the OTC Bulletin Board.There is no assurance that a trading market will develop, or, if developed, that it will be sustained.Consequently, a purchaser of our common stock may find it difficult to resell the securities offered herein should the purchaser desire to do so when eligible for public resale. Risk Factors The purchase of our common stock involves a high degree of risk.You should carefully review and consider “Risk Factors” beginning on page 7. -5- The above information regarding common stock to be outstanding after the offering is based on 12,000,000 shares of common stock outstanding as of the date of this prospectus. RISK FACTORS You should carefully consider the risks described below as well as other information provided to you in this document, including information in the section of this document entitled “Information Regarding Forward Looking Statements.” The risks and uncertainties described below are not the only ones facing our Company.Additional risks and uncertainties not presently known to our Company or that our Company currently believes are immaterial may also impair our business operations.If any of the following risks actually occur, our businesses, financial condition or results of operations could be materially adversely affected, the value of our common stock could decline, and you may lose all or part of your investment. As a start-up or development stage company, an investment in our Company is considered a high-risk investment whereby you could lose your entire investment. We have just commenced operations and, therefore, we are considered a “start-up” or “development stage” company.We will incur significant expenses in order to implement our business plan. As an investor, you should be aware of the difficulties, delays, and expenses normally encountered by an enterprise in its development stage, many of which are beyond our control, including unanticipated developmental expenses, inventory costs, employment costs, and advertising and marketing expenses. We cannot assure you that our proposed business plan as described in this prospectus will materialize or prove successful, or that we will ever be able to operate profitably. If we cannot operate profitably, you could lose your entire investment. We have a history of losses since our inception which may continue and cause investors to lose their entire investment. Technis, Inc. was formed on September 15, 2010 and has incurred net losses amounting to $14,629 for the period from September 15, 2010 to November 30, 2010.Because of these conditions, we will require additional working capital to develop our business operations.We have not achieved profitability and we can give no assurances that we will achieve profitability within the foreseeable future, as we fund operating and capital expenditures, in such areas as sales and marketing and research and development.We cannot assure investors that we will ever achieve or sustain profitability or that our operating losses will not increase in the future.If we continue to incur losses, we will not be able to fund any of our sales and marketing and research and development activities, and we may be forced to cease our operations.If we are forced to cease operations, investors will lose the entire amount of their investment. -6- Our working capital is limited in that we have no cash reserves and we will likely need to raise additional capital through debt or equity offerings to obtain cash reserves. We have no working capital on hand.Therefore, if we sell less than one half of the shares being offered hereby, our ability to continue operations and operate as a going concern is wholly contingent on our ability to raise capital through debt or equity offerings.If adequate funds are not available or are not available upon acceptable terms, we may not be able to fund our marketing or develop our marketing plans or respond to competitive pressures.Such inability could have a material adverse effect on our business, results of operations and financial condition.As of this date, we have generated a net loss and there can be no assurance that income will be forthcoming in the future.We may not realize any net proceeds from this offering Our independent auditors have expressed substantial doubt about our ability to continue as a going concern, which may hinder our ability to obtain future financing and which may force us to cease operations. In their report dated August 16, 2011, our independent auditors stated that our financial statements for the year ended November 30, 2010, were prepared assuming that we would continue as a going concern, and there was doubt about our ability to continue as a going concern.Our ability to continue as a going concern is an issue raised as a result of recurring losses from operations and cash flow deficiencies since our inception.We will continue to experience net losses.Our ability to continue as a going concern is subject to our ability to generate a profit and/or obtain necessary funding from outside sources, including obtaining additional funding from the sale of our securities, increasing sales or obtaining loans and grants from various financial institutions where possible.If we are unable to continue as a going concern, you may lose your entire investment. The loss of Jack Kaye, executive officer, or our inability to attract and retain qualified personnel could significantly disrupt our business. We are wholly dependent, at present, on the personal efforts and abilities of Jack Kaye, our executive officer.The loss of services from Mr. Kaye will disrupt, if not stop, our operations.In addition, our success will depend on our ability to attract and retain highly motivated, well-educated specialists to our staff.Our inability to recruit and retain such individuals may delay implementing and conducting our business, and/or result in high employee turnover, which could have a materially adverse effect on our business or results of operations once commenced.There is no assurance that personnel of the caliber that we require will be available. Because we have no operating history, we may not be able to successfully manage our business or achieve profitability and it will be difficult for you to evaluate an investment in our stock and you may lose your entire investment. -7- We were formed September 15, 2010, and we subsequently acquired through a stock-based acquisition of our common stock, certain specific IP Rights to MiData and Beach Guard from Montroyal Investments Limited.Due to our limited operating history, our ability to operate successfully is materially uncertain and our operations are subject to all risks inherent in a developing business enterprise.We have no operating history upon which you may evaluate our operations and prospects.Our limited operating history makes it difficult to evaluate our likelihood of commercial viability and market acceptance of our products.Our potential success must be evaluated in light of the problems; expenses and difficulties frequently encountered by new businesses in general. Our business model of acquiring and operating IP software in this area is unproven and there is no guarantee that such operations will become profitable. There can be no assurance that the implementation of any such a plans to market the products in selected areas will be successful, or that the implementation of the overall business plan developed by management will result in sales or that if it does result in sales, that such sales will necessarily translate into profitability.Failure to properly develop our plan of expansion will prevent the Company from generating meaningful product sales.The successful integration of the management and staff or the hiring of new management or staff will be important to the future operations of the Company.Substantial difficulties could be encountered, including the following: · The loss of key employees and customers; · The disruption of operations and business; · Unexpected problems with costs, operations and personnel; · Problems with the assimilation of new operations, sites, and personnel, which could divert resources from operations; · Severe technical flaws in the IP; · Severe economic disruption impacting purchasing power in the general population Competition may adversely affect our operations and financial results. The business of IP Rights in computerized systems is highly competitive with respect to price, service, location, and quality, and is often affected by changes in consumer tastes, economic conditions, and population and traffic patterns. The Company competes within each market with established businesses as well as national and regional chains, some of which have substantially more resources and globally recognized brand names and greater financial resources and longer operating histories than the Company. There is active competition for management personnel and potential outlets for similar products. Our sales volumes are potentially seasonal in respect of Beach Guard. Sales volumes in respect of Beach Guard are likely to be seasonal as beaches tend not to -8- be utilized to any extent in the winter months in any given location.However, it is possible that certain locations will decide to have beach safety coverage all year round.This is particularly true of locations in Florida, other Southern States and foreign tropical beaches.In the future, the management will also seek to market overseas in locations such as South Africa and Australia.These countries being in the Southern Hemisphere open up the potential for the Company to have year round sales. Our sales volumes will not be seasonal in respect of MiData. The sale of social integrators and applications for cell phones is not a seasonal business.However, the target market is currently dominated by such well-known providers as Face Book, Bebo, and MySpace, which are well-established and trusted brands.Set against this MiData will simply be competing in a highly competitive market place. Jack Kaye, our Director and executive officer, will only devote approximately 25 hours per week to our business due to his involvement in other business interests. Jack Kaye our Director and executive officer will only be involved with our Company on a part time basis committing only approximately 25 hours per week.As such, we may not be able to take advantage of acquisition or other expansion opportunities due to his limited involvement. Jack Kaye will continue to influence matters affecting our Company after this offering, which may conflict with your interests. Jack Kaye, a Director and executive officer of our Company, beneficially owns approximately 90% of the outstanding shares of common stock of our Company.Mr. Kaye and Mr. Smith will continue to influence the vote on all matters submitted to a vote of our stockholders as collectively they control 100% of the Company’s common stock, including the election of Directors, amendments to the certificate of incorporation and the by-laws, and the approval of significant corporate transactions.Even following the sale of the maximum numbers of shares offered hereby they will control 75% of the Company’s voting stock. This consolidation of voting power could also delay, deter or prevent a change-in-control of our Company that might be otherwise beneficial to stockholders. Mr. Kaye and Mr. Smith lack experience in management of reporting companies. Neither Mr. Kaye nor Mr. Smith have experience in running a public company that is a reporting company with the Securities and Exchange Commission.This lack of experience may cause delayed filings, increases the risk of being delisted by FINRA because of late filings, being subjected to civil penalties and having the market price of the Company’s common stock decrease in value due to these and other factors related to lack of experience with reporting companies. -9- Lack of International Business Experience May Hinder Business Development Management lacks experience operating internationally.Since the markets for Beach and MiData have significant and predominately international appeal, this lack of experience may adversely affect the Company’s ability to operate internationally and thus may adversely and materially affect the price of the Company’s common stock. Risks Relating to Our Common Shares There Is No Public (Trading) Market For Our Common Stock And There Is No Assurance That The Common Stock Will Ever Trade On A Recognized Exchange Or Dealer’s Network; Therefore, You May Not Be Able To Sell Your Shares. There is no established public trading market for our securities.Hence, there is no central place, such as a stock exchange or electronic trading system, to resell your common stock.If you want to resell your shares, you will have to locate a buyer and negotiate your own sale.It is our plan to utilize a market maker who will apply to have our common stock quoted on the Over-the-Counter Bulletin Board in the United States.Our shares are not and have not been listed or quoted on any exchange or quotation system.There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the Over-the-Counter Bulletin Board, nor can there be any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained.In the absence of a trading market, an investor will be unable to liquidate his investment except by private sale. Should Our Stock Become Listed On The OTC Bulletin Board, If We Fail To Remain Current On Our Reporting Requirements, We Could Be Removed From The OTC Bulletin Board Which Would Limit The Ability Of Broker-Dealers To Sell Our Securities And The Ability Of Stockholders To Sell Their Securities In The Secondary Market. Companies trading on the Over-the-Counter Bulletin Board, such as us we are seeking to become, must be reporting issuers under Section 12 of the Securities Exchange Act of 1934, as amended, and must be current in their reports under Section 13, in order to maintain price quotation privileges on the OTC Bulletin Board.If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board.As a result, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market.In addition, we may be unable to be re-listed on the OTC Bulletin Board, which may have an adverse material effect on our Company. -10- Once Publicly Trading, The Application Of The “Penny Stock” Rules Could Adversely Affect The Market Price Of Our Common Shares And Increase Your Transaction Costs To Sell Those Shares. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a “penny stock,” for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions.For any transaction involving a penny stock, unless exempt, the rules require: · that a broker or dealer approve a person’s account for transactions in penny stocks; and · the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person’s account for transactions in penny stocks, the broker or dealer must: · obtain financial information and investment experience objectives of the person; and · make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Commission relating to the penny stock market, which, in highlight form: · sets forth the basis on which the broker or dealer made the suitability determination; and · that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules.This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions.Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. -11- DETERMINATION OF THE OFFERING PRICE There is no established public market for our shares of common stock. The offering price for the sale of common stock of $0.05 per share was determined by us arbitrarily. This price bears no relationship whatsoever to our business plan, the price paid for our shares by our founder, our assets, earnings, book value or any other criteria of value. The offering price should not be regarded as an indicator of the market price, if any, of the common stock that may develop ina trading market after this offering, which is likely to fluctuate. The $0.05 price of the shares that are being offered on a best efforts basis was arbitrarily determined in order for us to raise up to a total of $200,000 (less expenses of $69,010) in this offering. There are no warrants, rights or convertible securities associated with this offering. USE OF PROCEEDS The net proceeds from the sale of the Maximum Offering are estimated at $130,990 after deducting estimated Offering expenses of $69,010. The net proceeds from the sale of the maximum number of Shares should satisfy the Company's current working capital needs. The following table details the Company's projected use of proceeds of the Offering based upon 100%, 75%, 50% and 25% of the Offering sold. Any net proceeds upon which the Offering is closed will be sufficient to execute on the business plan, based on the assumption that our President will supply the difference by a no-interest loan to the Company between the total amount needed to execute the business plan of $80,010 and the proceeds of this
